Title: From George Washington to Samuel Stanhope Smith, 9 October 1797
From: Washington, George
To: Smith, Samuel Stanhope



Dear & Revd Sir,
Mount Vernon 9 Oct⟨r⟩ 1797.

I have duly received your several letters of last month; but as an expression of my regret, at the conduct & behaviour of young Custis would avail nothing I shall not trouble you by the attempt.
I am persuaded that your conduct towards him has been such as friendship inspired, and the duties of your important trust required. And as you have seen, in a degree, what my solicitude, advice & admonition have been, he will have himself only to upbraid for any consequences which may follow—and this perhaps come too late.
By Mr la Fayette who is on his way to New York to embark for France, I send you Bank notes to the amount of $100 ⟨in discharge⟩ of the balance of the acct transmitted ($65)—the twenty advanced Mr Custis when he left Princeton and any other unpaid bills which may hereafter appear—And with thanks for your polite attention to, & care of him while he was under your superintendance, I remain with the highest esteem, regard & respect Your Obedt Hble Servant

Go: Washington

